DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/25/2021 and 12/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 4-6, and 8-9 allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, patentability exists, at least in part, with the claimed features of wherein the first surface-side antenna is provided to a first surface of an electrical conductive body, the second surface-side antenna is provided to a second surface of the electrical conductive body, the electrical conductive body is movable in two states including a stored state and an extended state, and at least one of the first surface-side antenna and the second surface-side antenna is interrupted in the stored state.  
 	Wood (GB 2067842) and Proctor (US 2008/0136736) – both of record - are cited as teaching some elements of the claimed invention including a repeater, a first surface-side antenna and a second surface-side antenna, a first conductor, a second conductor, a third conductor, a fourth conductor, a transceiver, and a feeding line.


Regarding independent claim 8, patentability exists, at least in part, with the claimed features of wherein the antenna of the repeater is provided to a first surface of an electrical conductive body, the antenna of the another repeater is provided to a second surface of the electrical conductive body, the electrical conductive body is movable in two states including a stored state and an extended state, and at least one of the antenna of the repeater and the antenna of the another repeater is interrupted in the stored state.
	Wood and Proctor are both cited as teaching some elements of the claimed invention including a repeater, a first surface-side antenna and a second surface-side antenna, a first conductor, a second conductor, a third conductor, a fourth conductor, a transceiver, and a feeding line.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 9, patentability exists, at least in part, with the claimed features of wherein the first surface-side antenna is provided to a first surface of an electrical conductive body, the second surface-side antenna is provided to a second surface of the electrical conductive body, the electrical conductive body includes a plurality of slats extending in the first axis, the first surface-side antenna is attached to the first surface of a first slat of the plurality of slats, and the second surface-side antenna is attached to the second surface of a second slat of the plurality of slats, the second slat different from the first slat. 

 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DAVID E LOTTER/Examiner, Art Unit 2845